DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1/29/2021. Claims 1-3, 5-10 and 12-20 are pending, claims 1-3, 8-10 and 12-17 were amended by applicant, claims 4, 11 and 18 were cancelled, and no claims were added in the amendment. 

Response to Amendment
The amendment filed on 1/29/2021has been entered. 
The previous objections to the specification and drawings are withdrawn in view of the 1/29/2021 amendments to the specification and drawings.
The previous objections to claims 3, 8-14 and 17 are withdrawn in view of the 1/29/2021 amendments to the claims and the cancellation of claim 11.
Claims 8, 13 and 14 are no longer being interpreted under 35 U.S.C. 112(f) in view of the amendments to the claims.
The previous rejections of claims 8-14 under 35 U.S.C. 112(a) and 112(b) are withdrawn in view of the amendments to the claims and the cancellation of claim 11.
The previous rejections of claims 1-20 under 35 U.S.C. 101 are withdrawn in view of the amendments to the claims and the cancellation of claims 4, 11 and 18.

Response to Arguments
Applicant's arguments filed 1/29/2021 with respect to the objections to the specification and drawings have been fully considered and are persuasive.
Applicant's arguments filed 1/29/2021 with respect to the objections to claims 3, 8-14 and 17 have been fully considered and are persuasive. The cancellation of claim 11 renders the objection to that claim moot.
Applicant's arguments filed 1/29/2021 with respect to the rejections of claims 8-14 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive. The cancellation of claim 11 renders the rejections of that claim under 35 U.S.C. 112(a) and 112(b) moot.
Applicant's arguments filed 1/29/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and, as indicated above, the previous rejections of claims 1-20 under 35 U.S.C. 101 are withdrawn in view of the amendments to the claims and the cancellation of claims 4, 11 and 18. The cancellation of claims 4, 11 and 18 renders the rejections of those claims under 35 U.S.C. 101 moot.
Applicant's arguments filed 1/29/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive in part. The cancellation of claims 4, 11 and 18 renders the rejection of those claims under 35 U.S.C. 103 moot. However, as noted in applicant’s remarks, “claim 1 was amended based on technical features in claims 2 and 4” (applicant’s remarks, page 12) and as discussed below, subject matter of cancelled dependent claims 4, 11 and 18 has been incorporated into independent claims 1, 8 and 15, respectively, which remain rejected under 35 U.S.C. 103 using a new combination of references (i.e., the combination of the 
With reference to amended claim 1, applicant states “Claim 1 now recites: determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base; and acquiring the keyword of the intention of the query based on the judgment rule” and asserts “in Dawson, the rules are found first, and then the syntactic structure is obtained based on the rules. Therefore, in Dawson, the rules cannot be determined according to the syntactic structure segment” before concluding that “Dawson fails to disclose the above technical features in claim 1. Therefore, claim 1 is patentable. For similar reasons, claims 8 and 15 are patentable.” (applicant’s remarks, pages 12-13, emphasis in original).
Accordingly, applicant appears to argue that the claim limitations added to independent claims 1, 8 and 15, i.e., “wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: acquiring the keyword of the intention of the query according to a rule strategy; acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment; determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base; and acquiring the keyword of the intention of the query based on the judgment rule”, are not taught in the portions of Dawson reference cited in the previous Office Action. The examiner respectfully disagrees and points applicant to the below discussion of Evermann, Dawson and Wang. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) stands for the proposition that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” MPEP 2145 (IV). Here, the purported deficiencies of the Dawson reference with respect to amended claims 1, 8 and 15 are discussed in applicant’s remarks, while ignoring the fact that the rejections of claims 1-20 (including cancelled claims 4, 11 and 18, which have been incorporated into independent claims 1, 8 and 15, respectively) in the previous office action were based on the combination of the Evermann, Dawson and Wang references (see, e.g., applicant’s remarks, pages 12-13 which discuss Dawson but fail to mention, let alone discuss Evermann and Wang).
Moreover, as detailed below, the combination of the Evermann, Dawson and Wang teaches all the limitations of amended claims 1, 8 and 15.
In particular, regarding the “wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: acquiring the keyword of the intention of the query according to a rule strategy” limitation added to amended claims 1, 8 and 15, as discussed in the previous office action and below, page 11, lines 8-9 of applicant’s specification disclose that “The rule strategy refers to a method in which the intention of the query is determined according to a set of certain conditions.” Therefore, 
Additionally, with regard to the “acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment” limitation added to amended claims 1, 8 and 15, the examiner points to paragraphs 99, 113 and 150 of Dawson which disclose that “each sentence is parsed into syntactic and semantic information”, “executing a step of syntactic analysis leading to incipient semantic structures, i.e. concept-relation-concept triples” [i.e., parsing/analysis to acquire syntactic information/syntactic structure segment of the sentence/query] and “building concept sets containing concept-relation-concept triples, whereby each concept set is supported by … semantic interpretation using the results of previous natural language processing and various knowledge resources: upper level and domain specific ontologies, dictionaries/thesauri” [i.e., a knowledge base required by the segment].

Lastly, regarding the “acquiring the keyword of the intention of the query based on the judgment rule” limitation added to claims 1, 8 and 15, the examiner points to col. 9, lines 37-41 of Wang, which disclose that “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule].
Further, as discussed in detail below, the combination of Evermann, Dawson and Wang (i.e., Evermann in view of Dawson, and further in view of Wang) teaches the 
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann (U.S. Patent Application Pub. No. 2014/0365209 A1, hereinafter “Evermann”) in view of Dawson et al. (U.S. Patent Application Pub. No. 2010/0228693 A1, hereinafter “Dawson”) and further in view of Wang et al. (U.S. Patent No. 6,766,320 B1, hereinafter “Wang”).
With respect to claim 1, Evermann discloses the invention as claimed including a method for analyzing an intention of a user of a terminal comprising a processor and memory (see, e.g., paragraphs 50, 54 and 61, “Examples of the user device 104 include … a handheld computer, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, a cellular telephone, a smart phone”, “user device 104 includes a memory interface 202, one or more processors 204” [i.e., a user terminal device 104 includes a processor and memory]) based on artificial intelligence (page 1, lines 18-20 of applicant’s specification disclose “the AI field , comprising:
receiving a query from the user of the terminal (see, e.g., paragraphs 61, 79-80 and 104, “accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces … of the user device 104.” [i.e., receiving ;
acquiring a keyword of an intention of the query according to a preset strategy (aside from repeating the claim language, applicant’s specification does not define or provide examples of “a preset strategy”. The plain meaning of preset is to set in beforehand, set in advance. See https://www.dictionary.com/browse/preset. Further, the plain meaning of “strategy” is a plan, method, or series of maneuvers or stratagems for obtaining a specific goal or result. See https://www.dictionary.com/browse/strategy. Therefore, “a preset strategy”, under the BRI, is a plan or method that has been set for obtaining a goal or result) (see, e.g., paragraphs 9, 13 and 19, “the actionable intent is determined, at least in part, based on the particular words in the text string” [i.e., acquiring particular words/keywords of an intent/intention], “the natural language processor receives a text string … and determines a domain of the text string by applying a first word-matching process (e.g., comparing the words in the text string to words associated with many different domains) … determine the user's intent”, “A domain of the text string is determined using natural language processing by applying a first word-matching process to at least the first portion of the text string. It is determined whether the second portion of the text string matches at least one word of a set of words associated with the domain by applying a second word-matching process to the second portion of the text string. Upon determining that the second portion of the text string matches at least one word of the set of words, a user intent is determined from the text string based at least in part on the domain and the at least one word of the set ; ... 
determining the intention of the query according to the keyword and the qualifier (page 6, lines 9-10, 17-19, 24-25 and 28-29 of applicant’s specification disclose “elements for modifying the keyword of the intention (i.e., the qualifier) may be acquired”, “attributes of the keyword ‘weather’ are ‘Beijing’ and ‘tomorrow’, therefore, qualifiers of the query are ‘Beijing’ and ‘tomorrow’.”, “intention of the query may be acquired by combining the keyword ‘weather’ with the qualifiers ‘time’ and ‘place’ modifying the keyword” and “intention of the query may be acquired by combining the keyword ‘trains’ with the qualifiers ‘time’ and ‘place’ modifying the keyword.” Therefore, a “qualifier”, under the BRI, is any modifier of a keyword such as time or place) (see, e.g., paragraph 102, “the natural language processor 332 identifies an actionable intent (or domain) based on the user request [i.e., determine/identify intent/intention of user request/query], the natural language processor 332 generates a structured query to represent the identified actionable intent … the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters [i.e., according to a qualifier] are populated with the specific information [i.e., according to the keyword] and requirements specified in the user request. For example, the user may say ‘Make me a dinner reservation at a sushi place at 7.’ In this case, the natural language processor 332 may be able to correctly identify the actionable intent to be ‘restaurant reservation’ based on the user input [i.e., determine query intention]. According to the ontology, a structured query for a ‘restaurant reservation’ domain may , wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: 
acquiring the keyword of the intention of the query according to a rule strategy (page 11, lines 8-9 of applicant’s specification disclose “The rule strategy refers to a method in which the intention of the query is determined according to a set of certain conditions.” Therefore, “a rule strategy”, under the BRI, is a method for determining a query intention according to a set of conditions, i.e., rules or heuristics) (see, e.g., paragraphs 148-149, “invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse node tree” [i.e., identify/acquire named entities/nouns/keywords], “using the parse node tree, create simple subject-predicate-object clauses from complex sentences [i.e., acquiring keywords/subjects/objects from sentences/queries] using a set of rules and heuristics” [i.e., according to a rule strategy]).
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment.
In the same field, analogous art Dawson teaches acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 253, 255-256 and 267-268, “syntax tree 506 includes exemplary nodes 508 representing various part-of speech constituents” [i.e., including a subject/keyword and an modifier/qualifier of the subject/keyword], “the system is operable to produce one or more syntax trees 506 in response to each natural language sentence 502” [i.e., the query/sentence 502], “the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques”, “clauses 514 are converted into semantic relations … a subject, predicate (or verb phrase), and object” [i.e., convert syntax tree 506 into clauses 514 to acquire a qualifier of a subject keyword - a semantic relation based on the syntax tree 506], “the system permitting the user to control by user input (including user input specifying selections of … parameter values) [i.e., qualifiers/parameters/modifiers] … output representation 530 advantageously provides means of determining user intention (as represented by the user input)” [i.e., intention of the input/query], “output representation 530 … provides … searching, … specification of user defined topics of interest … and keyword associations” [i.e., according to the keyword]) and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment (see, e.g., paragraphs 99, 113 and 150, “each sentence is parsed into syntactic and semantic information”, “executing a step of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial intelligence), as suggested by Dawson (See, e.g., Dawson, paragraph 267). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base; and
acquiring the keyword of the intention of the query based on the judgment rule.
In the same field, analogous art Wang teaches determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base (see, e.g., col. 6, lines 47-51 and col. 9, lines 9-10 and 35-38, “A query string is passed to the natural language-based robust parser 142, which performs robust parsing and extracts syntactic as well as semantic information for natural language queries” [i.e., syntactic information including syntactic structure of the query], “segmentation unit 400 relies on data from a query log 402 and a dictionary 404” [i.e., the knowledgebase], “after segmentation, the segmented sentence [i.e., segmentation to acquire syntactic structure segment] is passed a natural language parser 412 and a keyword module 410. The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416.” [i.e., determine/find a judgment rule in rules database 416 corresponding to the query sentence according to the syntactic structure segment and the knowledge base]); and
acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., col. 9, lines 37-41, “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule]).


With respect to independent claim 8, Evermann discloses the invention as claimed including an apparatus for analyzing an intention based on artificial intelligence (as indicated above, “analyzing an intention based on artificial intelligence”, under the BRI, is application or use of natural language processing to analyze a search intent or intention) (see, e.g., paragraphs 6, 34, 45, 49 and 79, “natural language processing systems and methods for determining a user's intent from a natural language input” [i.e., determining/analyzing a user’s intent/intention based on natural language processing/artificial intelligence], “an information processing apparatus, for use in an electronic device, includes means for performing the operations of any of the , comprising:
one or more processors, a memory having instructions executable by the processor stored thereon, wherein the one or more processors are configured to perform acts (see, e.g., paragraphs 19, 49 and 73, “method is performed at an electronic device with one or more processors and memory storing one or more programs for execution by the one or more processors” [i.e., programs/instructions executable by the processor], “one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input” [i.e., one or more software modules 114 include instructions executable by the one more processors], “memory 302, or the computer readable storage media of memory 302, stores programs, modules” [i.e., programs/executable instructions stored in the memory 302]) of:
receiving a query from a user of the apparatus (see, e.g., paragraphs 61, 79-80 and 104, “accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces … of the user device 104.” [i.e., receiving ;
acquiring a keyword of an intention of the query according to a preset strategy (as indicated above, “a preset strategy”, under the BRI, is a plan or method that has been set for obtaining a goal or result) (see, e.g., paragraphs 9, 13 and 19, “the actionable intent is determined, at least in part, based on the particular words in the text string” [i.e., acquiring particular words/keywords of an intent/intention], “the natural language processor receives a text string … and determines a domain of the text string by applying a first word-matching process (e.g., comparing the words in the text string to words associated with many different domains) … determine the user's intent”, “A domain of the text string is determined using natural language processing by applying a first word-matching process to at least the first portion of the text string. It is determined whether the second portion of the text string matches at least one word of a set of words associated with the domain by applying a second word-matching process to the second portion of the text string. Upon determining that the second portion of the text string matches at least one word of the set of words, a user intent is determined from the text string based at least in part on the domain and the at least one word of the set of words” [i.e., compare keywords of the query intention to set of words associated with preset domains to determine the user’s intent according to a preset word-matching process/method/strategy]); ... 
determining the intention of the query according to the keyword and the qualifier (as indicated above, a “qualifier”, under the BRI, is any modifier of a keyword , wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: 
acquiring the keyword of the intention of the query according to a rule strategy (as indicated above, “a rule strategy”, under the BRI, is a method for determining a query intention according to a set of conditions, i.e., rules or heuristics) (see, e.g., paragraphs 148-149, “invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical .
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment.
In the same field, analogous art Dawson teaches acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 253, 255-256 and 267-268, “syntax tree 506 includes exemplary nodes 508 representing various part-of speech constituents” [i.e., including a subject/keyword and an modifier/qualifier of the subject/keyword], “the system is operable to produce one or more syntax trees 506 in response to each natural language sentence 502” [i.e., the query/sentence 502], “the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques”, “clauses 514 are converted into semantic relations … a subject, predicate (or verb phrase), and object” [i.e., convert syntax tree 506 into clauses 514 to acquire a qualifier of a subject keyword - a semantic relation based on the syntax tree 506], “the system permitting the user to control by user input (including user input specifying selections of … parameter values) [i.e., 
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment (see, e.g., paragraphs 99, 113 and 150, “each sentence is parsed into syntactic and semantic information”, “executing a step of syntactic analysis leading to incipient semantic structures, i.e. concept-relation-concept triples” [i.e., parsing/analysis to acquire syntactic information/syntactic structure segment of the sentence/query], “building concept sets containing concept-relation-concept triples, whereby each concept set is supported by … semantic interpretation using the results of previous natural language processing and various knowledge resources: upper level and domain specific ontologies, dictionaries/thesauri” [i.e., a knowledge base required by the segment]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann 
Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base; and
acquiring the keyword of the intention of the query based on the judgment rule.
In the same field, analogous art Wang teaches determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base (see, e.g., col. 6, lines 47-51 and col. 9, lines 9-10 and 35-38, “A query string is passed to the natural language-based robust parser 142, which performs robust parsing and extracts syntactic as well as semantic information for natural language queries” [i.e., syntactic information including syntactic structure of the query], “segmentation unit 400 relies on data from a query log 402 and a dictionary 404” [i.e., the knowledgebase], “after segmentation, the segmented sentence [i.e., segmentation to acquire syntactic structure segment] is passed a natural language parser 412 and a keyword module 410. The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416.” [i.e., determine/find a ; and
acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., col. 9, lines 37-41, “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Evermann in view of Dawson to provide a search engine architecture that is designed to handle a full range of user queries, from complex sentence-based queries to simple keyword searches, where the search engine architecture includes a natural language parser that parses a user query and extracts syntactic and semantic information so that the parser is robust in that it not only returns fully-parsed results (e.g., a parse tree), but is also capable of returning partially-parsed fragments in those cases where more accurate or descriptive information in the user query is unavailable (See, e.g., Wang, col. 2, lines 59-col. 3, line 1). Doing so would have allowed Evermann in view of Dawson to use the search engine architecture to return the best fully-parsed or partially-parsed interpretation possible (i.e., improved query parsing and query interpretation), as suggested by Wang (See, e.g., Wang, col. 2, col. 3, lines 4-7). 

With respect to independent claim 15, Evermann discloses the invention as claimed including a non-transitory computer readable storage medium comprising instructions, wherein when the instructions are executed by a processor of a device (see, e.g., paragraphs 19, 68, and 73, “method is performed at an electronic device with one or more processors and memory storing one or more programs for execution by the one or more processors” [i.e., program instructions executable by processor of a device], “may be implemented in hardware, software instructions for execution by one or more processors, firmware, … or a combination of thereof” [i.e., executable instructions], “the computer readable storage media of memory 302, stores programs, modules, instructions” [i.e., instructions stored in a computer readable storage media]), to perform acts of:
receiving a query from a user of the device (see, e.g., paragraphs 61, 79-80 and 104, “accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces … of the user device 104.” [i.e., receiving input from a user of the terminal/user device 104], “natural language input received from the user”, “the user request is received”, “The questions are … received from the users” [i.e., receive request/question/query from a user]);
acquiring a keyword of an intention of the query according to a preset strategy (as discussed above, “a preset strategy”, under the BRI, is a plan or method that has been set for obtaining a goal or result) (see, e.g., paragraphs 9, 13 and 19, “the actionable intent is determined, at least in part, based on the particular words in the text string” [i.e., acquiring particular words/keywords of an intent/intention], “the natural language processor receives a text string … and determines a domain of the text string by applying a first word-matching process (e.g., comparing the words in the text string to words associated with many different domains) … determine the user's intent”, “A ; ... 
determining the intention of the query according to the keyword and the qualifier (as indicated above, a “qualifier”, under the BRI, is any modifier of a keyword such as time or place) (see, e.g., paragraph 102, “the natural language processor 332 identifies an actionable intent (or domain) based on the user request [i.e., determine/identify intent/intention of user request/query], the natural language processor 332 generates a structured query to represent the identified actionable intent … the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters [i.e., according to a qualifier] are populated with the specific information [i.e., according to the keyword] and requirements specified in the user request. For example, the user may say ‘Make me a dinner reservation at a sushi place at 7.’ In this case, the natural language processor 332 may be able to correctly identify the actionable intent to be ‘restaurant reservation’ based on the user input [i.e., determine query intention]. According to the ontology, a , wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: 
acquiring the keyword of the intention of the query according to a rule strategy (page 11, lines 8-9 of applicant’s specification disclose “The rule strategy refers to a method in which the intention of the query is determined according to a set of certain conditions.” Therefore, “a rule strategy”, under the BRI, is a method for determining a query intention according to a set of conditions, i.e., rules or heuristics) (see, e.g., paragraphs 148-149, “invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse node tree” [i.e., identify/acquire named entities/nouns/keywords], “using the parse node tree, create simple subject-predicate-object clauses from complex sentences [i.e., acquiring keywords/subjects/objects from sentences/queries] using a set of rules and heuristics” [i.e., according to a rule strategy]).
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment.
In the same field, analogous art Dawson teaches acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 253, 255-256 and 267-268, “syntax tree 506 includes exemplary nodes 508 representing various part-of speech constituents” [i.e., including a subject/keyword and an modifier/qualifier of the subject/keyword], “the system is operable to produce one or more syntax trees 506 in response to each natural language sentence 502” [i.e., the query/sentence 502], “the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques”, “clauses 514 are converted into semantic relations … a subject, predicate (or verb phrase), and object” [i.e., convert syntax tree 506 into clauses 514 to acquire a qualifier of a subject keyword - a semantic relation based on the syntax tree 506], “the system permitting the user to control by user input (including user input specifying selections of … parameter values) [i.e., qualifiers/parameters/modifiers] … output representation 530 advantageously provides means of determining user intention (as represented by the user input)” [i.e., intention of the input/query], “output representation 530 … provides … searching, … specification of user defined topics of interest … and keyword associations” [i.e., according to the keyword]) and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment (see, e.g., paragraphs 99, 113 and 150, “each sentence is parsed into syntactic and semantic information”, “executing a step of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial intelligence), as suggested by Dawson (See, e.g., Dawson, paragraph 267). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base; and
acquiring the keyword of the intention of the query based on the judgment rule.
In the same field, analogous art Wang teaches determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base (see, e.g., col. 6, lines 47-51 and col. 9, lines 9-10 and 35-38, “A query string is passed to the natural language-based robust parser 142, which performs robust parsing and extracts syntactic as well as semantic information for natural language queries” [i.e., syntactic information including syntactic structure of the query], “segmentation unit 400 relies on data from a query log 402 and a dictionary 404” [i.e., the knowledgebase], “after segmentation, the segmented sentence [i.e., segmentation to acquire syntactic structure segment] is passed a natural language parser 412 and a keyword module 410. The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416.” [i.e., determine/find a judgment rule in rules database 416 corresponding to the query sentence according to the syntactic structure segment and the knowledge base]); and
acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., col. 9, lines 37-41, “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule]).


Regarding claims 2, 9 and 16, as discussed above, Evermann in view of Dawson and Wang teaches the method of claim 1, the apparatus of claim 8, and the computer readable medium of claim 15.
Evermann further discloses acquiring the keyword of the intention of the query according to a model strategy (aside from repeating the claim language – see, e.g., lines 15-22 of page 5 and lines 4-7 of page 17, applicant’s specification does not define “a model strategy”. The plain meaning of “strategy” is a plan, method, or series of maneuvers or stratagems for obtaining a specific goal or result. See https://www.dictionary.com/browse/strategy. Therefore, “a model strategy”, under the 
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing or acquiring the keyword of the intention of the query according to a template strategy.
In the same field, analogous art Dawson teaches or acquiring the keyword of the intention of the query according to a template strategy (page 11, lines 8-9 of applicant’s specification disclose “The rule strategy refers to a method in which the intention of the query is determined according to a set of certain conditions.” Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial intelligence), as suggested by Dawson (See, e.g., Dawson, paragraph 267). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 3, 10, and 17, as discussed above, Evermann in view of Dawson and Wang teaches the method of claim 2, the apparatus of claim 9, and the computer readable medium of claim 16.
Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach wherein acquiring the keyword of the intention of the query according to a template strategy comprises:
analyzing the query and acquiring a query segment or a query sentence pattern of the query;
matching the query segment or the query sentence pattern to a pre-labeled template set; and
acquiring a label corresponding to a successfully matched template, wherein the label is regarded as the keyword of the intention of the query.
In the same field, analogous art Wang teaches wherein acquiring the keyword of the intention of the query according to a template strategy comprises:
analyzing the query and acquiring a query segment or a query sentence pattern of the query (see, e.g., col. 4, lines 48-51 and col. 9, lines 7-12, “the user enters a complete sentence, the search engine 140 has the ability to parse the sentence for syntactic and semantic information. This information better reveals the user's intention” [i.e., analyzing a search query sentence and parse to acquire a query sentence pattern – syntactic and semantic information], “word segmentation unit 400, which identifies individual words in a sentence. The word segmentation unit 400 relies on data from a query log 402 and a dictionary 404. In English, words are separated by ;
matching the query segment or the query sentence pattern to a pre-labeled template set (see, e.g., col. 3, lines 11-13 and col. 7, lines 3-6, “The question matcher correlates the questions with a group of possible answers arranged in standard templates that represent possible solutions to the user query” [i.e., correlating/matching question/query segments to a standard set of templates], “matching component 206 identifies related templates from a template database 210 [i.e., set of templates] that group together similar question parameters. The templates have associated indexed answers that are maintained in an answer database 212.” [i.e., correlate/match query segment or sentence pattern to pre-labeled/indexed templates]);
acquiring a label corresponding to a successfully matched template, wherein the label is regarded as the keyword of the intention of the query (see, e.g., col. 6, line 67-col. 7, line 2, col. 7, lines 8-10 and col. 8, lines 7-12, “match the concepts and keywords to predefined frequently asked questions stored in a FAQ database” [i.e., match query/question keyword], “matcher 144 effectively maps the parsed concepts and keywords to FAQs, the FAQs to templates, and the templates to answers”, “concepts and keywords are submitted to the FAQ matcher 144 to match them with frequently asked questions … Upon identifying matched FAQs, the FAQ matcher 144 identifies associated templates with indexed answers from databases 210 and 212 to obtain answers for the user queries” [i.e., identify/acquire/obtain label as a keyword for a successfully matched template]).


Regarding claims 5, 12 and 19, as discussed above, Evermann in view of Dawson and Wang teaches the method of claim 2, the apparatus of claim 9, and the computer readable medium of claim 16.
Evermann further discloses analyzing the query and acquire a query segment of the query (see, e.g., paragraphs 147 and 159, “determines a domain of the text string using natural language processing by applying a first word-matching process to at least the first portion of the text string … determining the domain of the text string includes processing the text string using a natural language processor that includes an ontology, where the natural language processor … determines what nodes in the ;
generating a plurality of candidate intentions according to the query segment (see, e.g., paragraph 160, “determines a plurality of user intents from the selected subset of the plurality of text string” [i.e., generate/determine plurality of candidate user intents/intentions according to the subset/segment of the query string]).
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing screening the keyword of the intention of the query from the plurality of candidate intentions based on a pre-established intention recognition model.
In the same field, analogous art Dawson teaches screening the keyword of the intention of the query from the plurality of candidate intentions based on a pre-established intention recognition model (see, e.g., paragraphs 258 and 296-298, “Conceptualization algorithms of embodiments of the present invention can be based on an existing model of knowledge” [i.e., an existing/pre-established model], “The system is operable to determine a significance weight … for each keyword 586 by executing graph-theoretic algorithm operating on the semantic relations … The system is operable to indicate the determined significance weight of each keyword” [i.e., determine significance weights of query keywords for screening keywords based on the model], “The system is operable to receive search text 572 entered by the user … to conduct a search of keywords 586 … on the basis of the user entered search text 572, and to produce the tag cloud 538 such that keywords located by the search are included in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial intelligence), as suggested by Dawson (See, e.g., Dawson, paragraph 267). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 6, 13 and 20, as discussed above, Evermann in view of Dawson and Wang teaches the method of claim 1, the apparatus of claim 8, and the computer readable medium of claim 15.
acquiring a syntactic structure and a syntactic relation based on the syntax tree; and
determining the qualifier of the intention of the query according to the syntactic structure and the syntactic relation.
In the same field, analogous art Dawson teaches acquiring a syntactic structure and a syntactic relation based on the syntax tree (see, e.g., paragraphs 99, 253 and 255-256, “each sentence is parsed into syntactic and semantic information, described by Penn Treebank part-of-speech tags.” [parse to acquire syntactic information/structure based on the syntax tree], “syntax tree 506 includes exemplary nodes 508 representing various part-of speech constituents … syntax tree 506 is or forms part of a Penn Tree Bank”, “the system is operable to produce one or more syntax trees 506 in response to each natural language sentence 502”, “the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques”, “clauses 514 are converted into semantic relations … a subject, predicate (or verb phrase), and object” [i.e., convert syntax tree 506 into clauses 514 to acquire clauses 514 - syntactic relations based on the syntax tree 506]); and
determining the qualifier of the intention of the query according to the syntactic structure and the syntactic relation (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 99, 113 and 267, “each sentence is parsed into syntactic and semantic information …tree is subsequently used to create simple subject-verb-object clauses” [i.e., according to the syntactic information/structure and syntactic relation between subjects, verbs and objects in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial intelligence), as suggested by Dawson (See, e.g., Dawson, paragraph 267). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 7 and 14, as discussed above, Evermann in view of Dawson and Wang teaches the method of claim 1 and the apparatus of claim 8.
Evermann further discloses searching according to the intention and acquiring a search result corresponding to the intention after the intention is determined (see, e.g., paragraphs 102-103, “once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query to represent the identified actionable intent.” [i.e., after the intention is identified/determined], “the natural language processor 332 passes the structured query … to the task flow processing module 336 … task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to ‘complete’ the user's ultimate request … the task flow models include procedures for … task flows for performing actions associated with the actionable intent.” [i.e., complete structured query to acquire a search result corresponding to the intent/intention]). 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. For example, non-patent literature Tsur et al. ("Identifying web queries with question intent." Proceedings of the 25th International Conference on World Wide Web. April 2016: 783-793, hereinafter “Tsur”) discloses techniques for “predicting relevant verticals for a Web query so as to enrich the Web search results” by using a method to “detect queries with a question intent” (see, e.g., Tsur, Abstract, page 783.
Also, for example, non-patent literature Park et al. ("Automatic extraction of user’s search intention from web search logs." Multimedia tools and applications 61.1 (2012): 145-162, hereinafter “Park”) discloses “a method to extract users’ intentions and to build an intention map representing these extracted intentions. The proposed method makes intention vectors from clicked pages from previous search logs obtained on a given query. The components of the intention vector are weights of the keywords in a document. It extracts user’s intentions by using clustering the intention vectors and extracting intention keywords from each cluster” and “a method which extracts user’s intentions using the previous user’s search logs for the same query. The extracted user’s intentions are represented in the form of a graph, which is called an intention map.” (see, e.g., Park, Abstract, pages 145 and 147). 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125